Citation Nr: 9917029	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-19 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder, claimed as secondary to service-connected chronic 
lumbar stain with left sciatic neuritis.  

2.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for service-connected chronic lumbar stain 
with left sciatic neuritis.  

3.  Entitlement to a temporary total disability rating for 
hospitalization from November 15 to December 15, 1994, under 
the provisions of 38 C.F.R. § 4.29.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1976 to December 
1977.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 decision by 
the RO which denied an increase in the 10 percent evaluation 
then assigned for the veteran's service-connected low back 
disorder, denied service connection for a psychiatric 
disorder secondary to the service-connected low back 
disorder, and denied a temporary total rating for 
hospitalization under 38 C.F.R. § 4.29.  The Board remanded 
the appeal to the RO for additional development in July 1997.  

A personal hearing before the RO was conducted in October 
1997.  Thereafter, the hearing officer, by rating action in 
May 1998, assigned an increased rating to 40 percent for the 
veteran's low back disorder, and continued the denial of 
secondary service connection and a temporary total rating for 
hospitalization.  

By rating action in July 1998, the RO denied the veteran's 
claim for a total disability rating for compensation purposes 
based on individual unemployability.  The veteran and his 
representative were notified of this decision by letter in 
July 1998.  To date, no appeal had been received with regard 
to this matter.  Therefore, this issue is not in appellate 
status and can not be addressed by the Board.  

Additional evidence in the form of a letter from a VA staff 
psychiatrist was received at the Board in October 1998.  The 
veteran's representative indicated that the veteran wished to 
waive his right to have the medical statement considered by 
the RO.  This evidence was received within 90 days of the 
notice letter that the appeal was being certified to the 
Board for appeal, and was accompanied by a written waiver.  
Accordingly, the Board finds that the provisions of 38 C.F.R. 
§ 20.1304 have been satisfied and will consider the evidence 
in its review of the appeal.  

A letter from the veteran was also received within 90 days of 
certification of the appeal to the Board.  Although the 
letter did not include a written waiver, the letter did not 
contain any "pertinent evidence."  Accordingly, the Board 
finds that no further development is required with regard to 
this letter.  

(The issue of an increased rating for the veteran's service-
connected low back disorder is the subject of the REMAND 
portion of this document.)  


FINDINGS OF FACT

1.  No competent evidence has been submitted to establish 
that the veteran's psychiatric disorder is caused or 
aggravated by a service-connected disability, and the claim 
for secondary service connection is not plausible.  

2.  Treatment provided during the veteran's hospitalization 
from November 15, to December 15, 1994 was not for a service 
connected disability.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of secondary service connection for a depressive 
disorder.  38 U.S.C.A. § 5107 (West 1991).  

2.  In the absence of service connection for a depressive 
disorder, the requirements for the assignment of a temporary 
total rating for the treatment of that disorder during the 
veteran's hospitalization from November 15, to December 15, 
1994 are not met.  38 C.F.R. § 4.29 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records contain no mention of 
psychiatric abnormalities and a service department 
examination in December 1977 revealed his psyche to be 
normal.

At a Veterans Administration examination in October 1978, 
there was no diagnosis of a psychiatric disability.  It was 
noted that the veteran had some problems at his place of 
work.

A copy of a Discharge Summary report from Erie County Medical 
Center for hospitalization from November 12 to 15, 1994, was 
received in August 1995.  The report indicated that the 
veteran was admitted to the emergency room due to an overdose 
of Sorbitol and Ativan.  The veteran reported that he took 40 
tablets of Tegretol (epilepsy medication) and was found by 
police lying on the ground with a laceration on his chin and 
a small wound on his right hand.  On initial examination, the 
veteran was drowsy but arousable on first examination and 
responded to commands.  He had nystagmus, his neck was 
supple, and his chest was clear.  He had tachycardia with 
normal heart sounds.  Neurologically, the veteran was drowsy 
but no focal neurological deficits were noted except for 
nonsustained clonus.  His plantaris were downgoing.  During 
the veteran's hospital stay, he was alert and oriented.  He 
was transferred to Telemetry where his heart rate came down 
into the 70's.  Blood studies the day after admission showed 
the Tegretol level was in the therapeutic level.  X-rays 
studies showed a hairline fracture on the veteran's chin, and 
were negative for his right hand.  At the time of discharge, 
the veteran was alert and oriented with no focal deficits.  
He was medically cleared for discharge and readmitted by the 
Psychiatric Service.  

A VA Discharge Summary report showed that the veteran was 
transferred from the Erie County Medical Center to the 
Buffalo VA Medical Center on November 15, 1994, and remained 
hospitalized until December 15, 1994.  The veteran was noted 
to have had a previous psychiatric hospitalization at that 
facility in 1991, and at a private hospital "in the past."  

On admission, the veteran admitted to marital problems and 
that he was currently in marital counseling.  The veteran 
reported that in August 1994, he began to have difficulty 
controlling his thoughts and could not stop thinking about 
his problems which included financial constraints and marital 
discord.  His primary doctor apparently placed the veteran on 
Prozac and Tegretol.  The veteran reported that he was 
getting depressed and had negative family experiences.  The 
veteran had a prior admission to a private hospital where his 
private psychiatrist (Dr. Levy) apparently recommended 
electroconvulsive therapy, which the veteran refused.  The 
veteran reported that he recently started having problems due 
to stress at work and at home.  The veteran reported that he 
overdosed "because of stress."  

On examination, the veteran had good eye contact and his 
speech was coherent.  The veteran described his mood as 
depressed.  There was no evidence of psychomotor retardation, 
and the veteran denied any hallucinations or delusions.  
There was no evidence of any physical discomfort or 
psychosis.  The veteran admitted to signs and symptoms of 
major depression.  He was alert and oriented, but had limited 
insight and judgment.  The diagnoses at discharge included 
impulse control disorder, depressive disorder not otherwise 
specified, and marital problems.  

A letter from H. J. Levy, M.D., dated in July 1995 and 
received in August 1995, indicated that the veteran was a 
patient of his since September 1994, with a diagnosis of 
Major Depression, recurrent and obsessive-compulsive.  The 
veteran had been extremely disturbed and had required 
hospitalization on two occasions for stabilization with 
intensive psychotherapy.  The veteran had been seen in the 
office for psychotherapy and counseling both by himself and, 
at times, with his wife.  Dr. Levy indicated that the 
veteran's psychiatric problems were of major proportions.  

An undated letter from D. F. Pfalzer, M.D., received in 
August 1995, indicated the veteran's medical conditions 
included depression - severe, and back pain, possible lumbar 
disc disease.  Dr. Pfalzer indicated that the veteran had 
been treated by Dr. Levy and by the VA.  Dr. Pfalzer 
indicated that the veteran did not receive intense 
investigation for back pain, and that the veteran did not 
return for follow-up.  

A VA Discharge Summary report showed that the veteran was 
hospitalized from November 26 to 30, 1995, for an overdose of 
prescription medications.  At the time, the veteran reported 
that he was "overwhelmed with problems of life."  The house 
he was living in (which belonged to his deceased father) was 
up for sale by the government due to unpaid back taxes.  The 
veteran reported that his wife refused to work, and he 
believed she was only interested in his paychecks.  The 
veteran also claimed that he was depressed from recurrent 
back pain, and that he had low self-esteem from all of his 
problems.  The diagnoses on admission on Axis I was 
adjustment disorder with depressed features; on Axis II, 
dependent personality disorder; Axis III, back pain, and on 
Axis IV severity of psychosocial stressors, moderate to 
severe involving conflict, coping with activities of daily 
living.  A diagnosis at discharge was not offered.  

In August 1997, the RO requested that the veteran submit 
medical evidence that any current depression was aggravated 
by the service connected back disability.

VA outpatient records received in September 1997 show 
treatment primarily for psychiatric problems from 1995 to 
1997.  

The veteran testified at a personal hearing before the RO in 
October 1997, that he had to quit working in 1997 and that he 
now receives Social Security Disability due to depression, 
which he believed was caused by his service-connected low 
back disorder.  The veteran also testified that he was told 
by his treating VA psychologist (Dr. Venzor) that his 
depression was related to his service-connected low back 
disorder.  

In a letter dated in October 1997, Dr. Levy reported that the 
veteran had been a patient of his from 1994 to 1996 for very 
severe depressive illness with recurrent suicidal attempts, 
and severe obsessive-compulsive personality disorder.  The 
veteran came from an extremely dysfunctional family 
background with a long history of personal maladjustment 
which included depression, alcohol and drug abuse, etc.  Dr. 
Levy stated that at the time he initially saw him, the 
veteran did not relate his depression to back problems but 
rather to personal problems of adjustment in his life.  Dr. 
Levy indicated that at the time of the initial interview, the 
veteran reported a history of an injury to his back in 
service and that he had been granted service connection for a 
back disorder.  Dr. Levy also noted that while the veteran 
currently reported that he went to a VA hospital for 
depression shortly after his discharge from service, the 
veteran did not report that history when he was initially 
interviewed.  

Dr. Levy also noted that during the time the veteran was in 
treatment, it was for depression and not for back problems, 
though the veteran now claimed that whenever his back pain 
flared-up, his depression got worse.  The veteran apparently 
reinjured his back when he took a misstep off his deck at 
home and twisted his back.  The veteran reported that he was 
more depressed now since reinjuring his back in June, and 
felt that there was a causal connection between his back 
problems and his current psychiatric state.  

Dr. Levy concluded that, based on a review of his medical 
records and treatment reports, the veteran suffers from 
recurrent major depression associated with a very disturbed 
life pattern and multiple personal problems that began in 
childhood with a very unstable family-setting.  Dr. Levy 
noted that some individuals are predisposed to develop 
depression at the time of any serious medical illness or 
injury.  To establish that the veteran was such an 
individual, Dr. Levy stated that further review of the 
veteran's records was necessary to see if he did start 
treatment shortly after his discharge from service, and that 
the veteran associated his depression with his back problems 
at that time.  Dr. Levy indicated that the history he 
obtained from the veteran was that he remained in the service 
for two years after a back injury, and that he was 
subsequently awarded service connection for a back disorder.  

A letter from E. Venzor, Ph.D., received in December 1997, 
indicated that the veteran was receiving treatment at the 
Buffalo VA Medical Center.  The diagnoses on Axis I, included 
Bipolar Disorder II, moderate to severe with rapid cycling; 
history of multiple suicide attempts; polysubstance 
abuse/dependence, in remission.  On Axis II, Antisocial 
personality traits.  On Axis II, chronic low back strain.  On 
Axis IV, chronic, severe marital discord; discordant work 
relations and environment; severe financial problems and 
mismanagement.  

VA orthopedic and neurological examinations were conducted in 
November and December 1997, respectively.  Other than a 
reported history of psychiatric treatment and suicidal 
attempts, and the veteran's claim that his back pain caused 
him to become depressed, the examination reports did not 
include any pertinent findings regarding the etiology or 
severity of the veteran's psychiatric problems.  

A Certificate of Permanent and Total Disability, dated in 
March 1998, indicated that the veteran became permanently 
disabled on March 4, 1998, due to a psychiatric disorder of 
unknown etiology.  The psychiatric disorder was indicated as 
Bipolar Disorder II, depressed, severe, with rapid cycling 
and history of multiple suicide attempts.  

The veteran's representative submitted two letters from the 
veteran's employer, Dunlop Tire Corporation in May 1998.  One 
letter from the Medical Department, dated in January 1997, 
indicated that the veteran was absent for depression from 
August 19, 1994 to May 21, 1995; from November 25 to December 
11, 1995, and from February to April 1996.  The other letter, 
dated in April 1998, informed the veteran that his employment 
had been severed, effective from April 23, 1998, because his 
absentee record was so excessive as to be deemed "Industrial 
Unemployable."  

A response to the RO's request for records from the Director 
of the Baltimore office of the Social Security 
Administration, dated in April 1998, indicated that they were 
unable to locate the veteran's disability file.  

A letter from a VA staff psychiatrist, B. Raghu, M.D., 
received in October 1998, was to the effect that the veteran 
had been under his care since February 1997, and was 
receiving continuing treatment for Bipolar II, and chronic 
pain syndrome.  The veteran had also received treatment for 
mixed substance abuse.  Dr. Raghu opined that the veteran was 
"unable to seek gainful employment due to mental illness and 
impaired social and occupational functioning besides Chronic 
Pain Syndrome."

The veteran's VA Vocational Rehabilitation Folder did not 
reflect any complaints, treatment, or diagnosis concerning 
any psychiatric problems.  Additionally, the file did not 
contain any medical opinion suggesting that there was any 
relationship between the veteran's depression and his 
service-connected back disorder.  

Analysis

Secondary Service Connection

Under 38 C.F.R. § 3.310(a) (1998), secondary service 
connection shall be awarded when a disability "is proximately 
due to or the result of a service-connected disease or injury 
. . . ."  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet.App. 439, 448 
(1995) (en banc).  A claim for secondary service connection, 
like all claims, must be well grounded.  38 U.S.C. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet.App. 629, 633 (1992).  A 
claim is well grounded if it is "plausible."  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  Where the determinative 
issue involves medical etiology or a medical diagnosis, 
competent medical evidence that a claim is "plausible" or 
"possible" is generally required for the claim to be well 
grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Lay persons 
cannot fulfill this function because lay persons are not 
competent to offer medical opinions.  See Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  

In this case, the veteran has not alleged that a psychiatric 
disorder had its onset in or was aggravated by service.  
Rather, the veteran asserts that his psychiatric problems 
were caused by his service-connected back disorder.  At a 
personal hearing in October 1997, the veteran testified that 
he was told by a VA psychologist (Dr. Venzor) that his 
depression was related to his back disorder.  However, a 
letter from Dr. Venzor, received in April 1998, did not 
relate the veteran's depression to service or to his service-
connected back disorder.  Moreover, the private physician who 
treated the veteran for psychiatric problems in 1994 (Dr. 
Levy), opined that the veteran's recurrent major depression 
was associated with a very disturbed life pattern that began 
in childhood.  Dr. Levy also noted that the veteran made no 
mention of any depression due to back problems at the time of 
his initial evaluation in 1994.  The veteran's statement to 
Dr. Levy that he sought treatment for psychiatric problem at 
a VA medical facility shortly after his discharge from 
service is not shown by the evidence of record.  Lastly, the 
Board notes after exhaustive review of the numerous medical 
reports of record that there is no medical opinion that even 
remotely suggests an etiological relationship between the 
veteran's current psychiatric disorder and his service-
connected back disorder.  

While the veteran now argues that his psychiatric disorder 
was caused by his service-connected back disorder, he has not 
presented any competent medical evidence to support his lay 
assertions.  This is required to establish a well-grounded 
claim.  The veteran, as a layman, is not competent to provide 
an opinion regarding medical causation or the etiological 
relationship between any chronic disability now present and 
his service-connected low back disorder.  See Espiritu.  
Furthermore, a review of the evidentiary record does not 
reveal any medical opinion that the veteran's depressive 
disorder has been aggravated by the service-connected back 
disorder.  

In the absence of competent medical evidence linking the 
veteran's depressive disorder to a service-connected 
disability, or that his nonservice-connected depressive 
disorder has actually been aggravated by his service-
connected back disorder, the Board finds that his claim for 
secondary service connection is not well grounded, and the 
appeal is denied.  In so deciding, the undersigned notes that 
that there is evidence in the claims folder that the veteran 
was admitted to a VA facility in 1991 with an admission 
diagnosis of Suicidal Ideation.  The actual hospital report 
is not contained in the claims folder.  While VA medical 
reports are deemed to be constructively of record, the 
undersigned finds that no useful purpose would be served by 
further delaying this decision and requesting the report.  
The veteran has not alleged that this report would contain 
any medical evidence which would well ground his claim.  See 
Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992) (duty to 
assist is "a duty to assist, not a duty to prove a claim with 
the claimant only in a passive role. . . . [It is] not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim.")

38 C.F.R. § 4.29

VA Regulations 38 C.F.R. § 4.29 provides, in part, for the 
following:  

(a)	A total disability rating (100 
percent) will be assigned without regard 
to other provisions of the rating 
schedule when it is established that a 
service-connected disability has required 
hospital treatment in a Department of 
Veterans Affairs or an approved hospital 
for a period in excess of 21 days or 
hospital observation at Department of 
Veterans Affairs expense for a service-
connected disability for a period in 
excess of 21 days.  

(b)	Notwithstanding that hospital 
admission was for disability not 
connected with service, if during such 
hospitalization, hospital treatment for a 
service-connected disability is 
instituted and continued for a period in 
excess of 21 days, the increase to a 
total rating will be granted from the 
first day of such treatment.  If service 
connection for the disability under 
treatment is granted after hospital 
admission, the rating will be from the 
first day of hospitalization if otherwise 
in order.  

38 C.F.R. § 4.29 (1998).

The December 1994 VA Discharge Summary report indicated that 
the veteran was transferred from a private hospital where he 
had been brought after an attempted suicide from an overdose 
of prescription drugs.  At that time, the veteran reported 
that he began to have problems controlling his thoughts in 
August 1994, and that he could not stop thinking about his 
financial and marital problems.  The veteran made no mention 
of any psychiatric problems relating to his back disorder nor 
do the records show that he received any treatment for his 
service-connected back disorder during his hospital stay.  

In a case such as this, where the underlying disability for 
which treatment was provided while the veteran was 
hospitalized between November 15, to December 15, 1994, is 
not service connected as explained above, the regulation, and 
not the evidence is dispositive.  Since the veteran is not 
service connected for a depressive disorder, which is 
required to award him the benefits he seeks, the claim must 
be terminated because of the absence of legal merit or lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  As there is no basis to grant a temporary total 
rating for the veteran's hospitalization from November 15, to 
December 15, 1994, the veteran's claim in this regard is 
denied.  


ORDER

Evidence of a well-grounded claim not having been submitted 
for secondary service-connection for a depressive disorder, 
the appeal is denied.  

The claim of entitlement to a temporary total disability 
rating under 38 C.F.R. § 4.29, based on hospitalization at a 
VA facility from November 15, to December 15, 1994, is 
denied.  



REMAND

As noted above, the Board remanded the appeal to the RO for 
additional development in July 1997.  Although the veteran 
was examined by VA in November and December 1997, the Board 
finds that the examinations did not comply with the 
directives of the Board's previous remand.  

Regarding the claim for increased rating, the Board directed 
that an examination be conducted which met the requirements 
of DeLuca v. Brown, 8 Vet. App. 202 (1995), concerning the 
degree of functional impairment or industrial incapacity due 
to pain on use, weakness, excess fatigability, or 
incoordination.  The Board specifically requested that the 
orthopedic examiner express the degree of functional 
impairment found in terms of the degree of additional range-
of-motion loss or ankylosis due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca.  If any determination could not feasibly be 
made, the examiner was directed to so indicate.  The Board's 
directives were not accomplished by the orthopedic examiner.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that it's holding in that 
case was precedent, to be followed in all cases presently in 
remand status.  

Finally, it is noted that while VA was informed by the 
Director of the Baltimore, Maryland Social Security Office in 
April 1998, that the veteran's disability file could not be 
located, another attempt should be made to obtain all medical 
records and a copy of any favorable decision for disability 
benefits granted by that agency.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

Although further delay is regrettable, the veteran must be 
afforded another VA examination which fully complies with the 
Board's instructions below.  To ensure that VA has met its 
duty to assist the claimant in developing the facts pertinent 
to his claim, the case is REMANDED to the RO for the 
following development:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected back disorder since 
1997.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, as well as any VA 
clinical records not already of record, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
in order to determine the current 
severity of his service-connected back 
disorder.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review.  (Documentation 
should be included in the claims folder 
of the date of the scheduled examination 
and the address to which the notification 
was sent.  If the veteran fails to appear 
for the examination, this should be noted 
for the record.)  All indicated tests and 
studies should be accomplished, and the 
clinical findings should be reported in 
detail.  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

The orthopedic examiner should determine 
as follows:  

I.  The examiner should note 
normal range of motion of the lumbar 
spine, and any limitation of motion 
in the veteran's lower back.  

	II.  The examiner should be 
asked to determine whether the 
lumbar spine exhibits weakened 
movement, excess fatigability or 
incoordination attributable to the 
service connected disability.  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional limitation of 
motion or ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If 
equivalent to ankylosis, it should 
be noted whether it is equivalent to 
favorable or unfavorable ankylosis.  
If any determination cannot feasibly 
be made, it should be so indicated.  

	III.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly over 
a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degrees of additional range of 
motion loss or ankylosis due to pain 
on use or during flare-ups.  If such 
limitation is equivalent to 
ankylosis, it should be noted 
whether it is equivalent to 
favorable or unfavorable ankylosis.  
If any determination cannot feasibly 
be made, it should be so indicated.  

The neurological examiner should 
determine as follows:  

I.  Does the veteran have 
persistent symptoms compatible with 
sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings appropriate to 
the site of the diseased disc?  

II.  If the veteran has attacks 
of neuropathy, the frequency, 
duration and severity should be 
discussed.

3.  The RO should make another attempt to 
obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998).  The RO should 
also inform the veteran of the 
consequences of failing to report for any 
scheduled examinations.  

5.  Following completion of the 
foregoing, the RO should again review the 
veteran's claim.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, which 
should include, if appropriate, citation 
of § 3.655, and given the opportunity to 
respond thereto and given the opportunity 
to respond thereto.  If the veteran fails 
to report for any examination, this fact 
should be documented in the record.  A 
copy of the letter notifying him of the 
examination and the consequences of any 
failure to appear should be associated 
with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

